The record in this case discloses that Lawrence Hernandez was arrested and detained in custody by Hardy Graves, a constable of Hillsborough County, Florida, under a warrant issued by Justice of the Peace of said County, which charged the unlawful possession of an electric coin operating machine, contrary to the provisions of c. 18143, Acts of 1937, Laws of Florida. *Page 253 
On petition of Lawrence Hernandez, this Court issued a writ of habeas corpus, and the electric coin operating machine in his possession, it is contended, is not controvention of c. 18143, supra, and is not a gambling device within the meaning of said Act because: (a) the machine does as the player directs; (b) that in the operation thereof there is no element of chance; (c) the machine is not adaptable to gambling; (d) the result of the operation thereof is clearly predictable.
The electric coin operating machine is referred to as an "I. Q." or "Intelligence Quotient" machine. When a coin is placed in the receptacle one of the printed questions will appear and simultaneously a timing device starts operating and the player is required to answer the question within twenty seconds. Each question contains two to seven answers, but only one can be correct. The alternative answer is designated by numerals on the machine similar to typewriter keys. There are two of these keys ond one is marked "True" and the other "False". The questions appearing behind the plate sometimes may be true and sometimes false and may be answered by turning the "True" or "False" keys instead of the number keys. The player reads the printed questions and related answers and determines from his own knowledge or judgment the correct answer, and in so doing presses the corresponding key. If his answer be correct, the machine automatically awards him a cash prize. The correct questions and answers, after the play is completed, on a piece of paper protrudes from the machine and is detachable. The questions are taken from current events, or literary, scientific or mathematical topics, or they may be predicated upon *Page 254 
facts affecting the locality where the machine is operated. The machine is responsive to the will of the player. If his answers to the questions are correct, he will be awarded a prize; if his answers are incorrect, he loses the amount of the coin placed in the machine. Or, in other words, the profits and losses of the player are determined by the correctness or incorrectness of the answers given by the player within the alloted twenty seconds.
Counsel for the respondent contends that the apparatus above described falls within the inhibitions of Sec. 2 of c. 18143,supra. That it is a slot machine because it operates: (1) by the insertion of a coin; (2) the outcome of the operation is governed by an element of chance; (3) that the player or operator receives something of value. Wheathers v. Williams,133 Fla. 367, 182 So. 764; Eccles v. Stone, 134 Fla. 113,183 So. 628, are cited and relied upon to sustain their view. Each of these cases has been reviewed in light of this contention.
We are unable to follow the reasoning advanced. The unsoundness of the contention is that there is no element of chance whatsoever in the machine, and whether or not the player is by the machine compensated rests exclusively on the correctness or incorrectness of the answers of the player to the questions propounded and to answer the same within the twenty second period. It is in many respects similar to receiving a reward or prize for answering correctly certain questions propounded as in a spelling "bee" where a prize is given to the one spelling correctly a list of words. If a merchant offers a prize of $100.00 to the football player making the first touchdown, or a baseball player for knocking a home *Page 255 
run, it cannot be classified as gambling. We are unable on this record to see a violation of c. 18143, supra. The power to make unlawful the above described machine is vested in the Legislature. See Rouse v. Sisson, 190 Miss. 276, 199 So. 777, where it was held that the machine above described was not a gambling device.
I think the petitioner should be discharged.
BUFORD, and ADAMS, J. J. concur.